Laughlin, J. (concurring):
I concur in the reversal of this judgment on the ground that it was error for the court to refuse to instruct the jury that in view of the plaintiff’s interest in the recovery the jury were not obliged to believe him. The right to recover rested upon, the uncorroborated testimony of the plaintiff, which was not altogether probable. In these circumstances, the jury should have been clearly instructed that if they deemed his evidence improbable they were not obliged to accept it, even though it was uncontradicted and he was not impeached.